 

Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into effective as of March 4, 2015, by and among Reliv’ International, Inc., a
Delaware corporation, Reliv’, Inc., an Illinois corporation, Reliv’ World
corporation, an Illinois corporation, and SL Technology, Inc., a Missouri
corporation (each a “Borrower” and collectively, “Borrowers”), and BMO Harris
Bank N.A., a national banking association (“Bank”)

 

WITNESSETH:

 

WHEREAS, Borrowers and Bank have heretofore entered into that certain Credit
Agreement dated as of February 28, 2014, as amended by that certain First
Amendment to Credit Agreement dated as of October 29, 2014 (as amended and as
the same may be further amended from time to time, the “Credit Agreement;” all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Credit Agreement as amended by
this Amendment); and

 

WHEREAS, Borrower and Bank desire to further amend the Credit Agreement in the
manner hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Bank hereby agree as follows:

 

1. The definition of “Tangible Net Worth” set forth in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and the following substituted in
lieu thereof:

 

“Tangible Net Worth” means, for any Person and at any time the same is to be
determined, total shareholder’s equity (including capital stock, additional paid
in capital, and retained earnings after deducting treasury stock; but, shall not
include goodwill and/or other intangibles) which would appear on the balance
sheet of such Person in accordance with GAAP and shall not include any
outstanding balance of any “Accounts Due from Employees and Distributors” and/or
any “Note Receivable” (each as referred to in such Person’s financial
statement).

 

2. Section 7.12 of the Credit Agreement is hereby deleted in its entirety and
the following substituted in lieu thereof:

 

Section 7.12 Financial Covenants.

 

(a)                Tangible Net Worth. Borrowers shall at all times maintain Net
Worth of Borrowers and their Subsidiaries determined on a consolidated basis in
an amount not less than (i) $9,500,000.00.

 

(b)               Fixed Charge Coverage Ratio. As of the last day of each fiscal
quarter of Borrowers, Borrowers shall maintain a ratio of (i) EBITDA for the
four fiscal quarters of Borrower then ended, plus non-cash contributions of
treasury shares to such Borrower’s employee stock ownership plan, plus non-cash
stock based compensation, less unfinanced Capital Expenditures of Borrowers and
Subsidiaries for such period less dividends paid in cash by Borrowers during
such period less distributions paid in cash during by Borrowers such period less
federal, state and local income taxes paid by Borrowers during such period, to
(ii) Fixed Charges for the same four fiscal quarters then ended of not less than
(A) 1.00 for the fiscal quarter ended March 31, 2015, and (B) 1.15 to 1.0 for
the fiscal quarter ended June 30, 2015 and each fiscal quarter thereafter.

 



 

 

  

3. Exhibit B to the Credit Agreement hereby is amended and restated in its
entirety to read as set forth on Exhibit B attached to this Amendment and
incorporated herein and therein by reference.

 

4. Borrowers hereby jointly and severally agree to reimburse Bank upon demand
for all out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys' fees and expenses) incurred by Bank in the preparation,
negotiation and execution of this Amendment and any and all other agreements,
documents, instruments and/or certificates relating to the amendment of
Borrower's existing credit facilities with Bank (collectively, the “Loan
Documents”). Borrowers further jointly and severally agree to pay or reimburse
Bank for (a) any stamp or other taxes (excluding income or gross receipts taxes)
which may be payable with respect to the execution, delivery, filing and/or
recording of the Loan Documents and (b) the cost of any filings and searches,
including, without limitation, Uniform Commercial Code filings and searches. All
of the obligations of Borrowers under this paragraph shall survive the payment
of the Obligations and the termination of the Credit Agreement.

 

5. All references in the Credit Agreement to “this Agreement” and any other
references of similar import shall henceforth mean the Credit Agreement as
amended by this Amendment.

 

6. Except to the extent specifically amended by this Amendment, all of the
terms, provisions, conditions, covenants, representations and warranties
contained in the Credit Agreement shall be and remain in full force and effect
and the same are hereby ratified and confirmed. This amendment is an amendment
and continuation of the Credit Agreement and is not a novation thereof nor of
any obligations of Borrower outstanding thereunder on the date hereof.

 

7. This Amendment shall be binding upon and inure to the benefit of Borrower and
Bank and their respective successors and assigns, except that Borrowers may not
assign, transfer or delegate any of their respective rights or obligations under
the Credit Agreement, as amended by this Amendment.

 

8. Each Borrower hereby represents and warrants to Bank that:

 

(a) the execution, delivery and performance by such Borrower of this Amendment
and the Revolving Note are within the corporate powers of Borrower, have been
duly authorized by all corporate action and require no action by or in respect
of, consent of or filing or recording with, any governmental or regulatory body,
agency or official or any other Person;

 

(b) the execution, delivery and performance by such Borrower of this Amendment
and the Revolving Note do not conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under or result in any
violation of, the terms of the Certificate of Incorporation, Articles of
Incorporation or By-Laws of such Borrower, any applicable law, rule, regulation,
order, writ, judgment or decree of any court or governmental or regulatory
agency or instrumentality or any agreement, document or instrument to which such
Borrower is a party or by which such Borrower or any of its Property or assets
is bound or to which such Borrower or any of its Property or assets is subject;

 



-2-

 

  

(c) this Amendment and the Revolving Note have been duly executed and delivered
by such Borrower and constitutes the legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with its terms, except
as such enforceability may be limited by (i) applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law); and

 

(d) as of the date of this Amendment, all of the representations and warranties
of such Borrower set forth in the Credit Agreement and the Loan Documents are
true and correct in all material respects and, upon the effectiveness of this
Amendment, no Default or Event of Default under or within the meaning of the
Credit Agreement has occurred and is continuing.

 

9. In the event of any inconsistency or conflict between this Amendment and the
Credit Agreement, the terms, provisions and conditions contained in this
Amendment shall govern and control.

 

10. This Amendment shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles).

 

11. Each Borrower hereby releases, acquits, and forever discharges Bank and
Bank’s parent, affiliates, subsidiaries, employees, successors, agents, assigns,
representatives, and attorneys (collectively, "Bank's Agents") and each of them,
of and from any and all liability, claims, demands, damages, actions, causes of
action, defenses, counterclaims, setoffs, or claims for recoupment of whatsoever
nature, whether known or unknown, whether fixed or contingent, whether in
contract or tort or otherwise, arising directly or indirectly from, or in any
way related to the Credit Agreement, this Amendment, the Notes and the other
Loan Documents, any other indebtedness or obligations of any Borrower to Bank,
to the relationship between any Borrower and Bank or Bank's Agents, or to any
acts or omissions of Bank or Bank's Agents.

 

12. ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR
TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH
IT IS BASED THAT IS IN ANY WAY RELATED TO THIS AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THE LOAN AGREEMENT AS
AMENDED BY THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS, WHICH ARE THE COMPLETE
AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER
AGREE IN WRITING TO MODIFY THEM.

 

13. Notwithstanding any provision contained in this Amendment to the contrary,
this Amendment shall not be effective unless and until Bank shall have received:

 

(a) this Amendment, duly executed by Borrowers; and

 

(b) such other agreements and other documents reasonably requested by Bank to
complete the transactions contemplated herein.

 



-3-

 

  

IN WITNESS WHEREOF, Borrower and Bank have executed this Second Amendment to
Credit Agreement as of the date first above written.

 

 



  “Borrowers”         RELIV’ INTERNATIONAL, INC.               By: /s/ Steven D.
Albright   Name: Steven D. Albright   Title: Chief Financial Officer            
  RELIV’, INC.               By: /s/ Steven D. Albright   Name: Steven D.
Albright   Title: Chief Financial Officer               RELIV’ WORLD CORPORATION
              By: /s/ Steven D. Albright   Name: Steven D. Albright   Title:
Chief Financial Officer               SL TECHNOLOGY, INC.               By: /s/
Steven D. Albright   Name: Steven D. Albright   Title: Chief Financial Officer  
            “Bank”         BMO Harris Bank N.A.               By: /s/ Steven A.
Linton   Name: Steven A. Linton   Title: Sr. Vice-President

 



-4-

 





 

Exhibit B

 

Reliv’ International, Inc.,

Reliv’, Inc.

Reliv’ World Corporation

 

 

Compliance Certificate

 

 

 

To:BMO Harris Bank N.A.

 

This Compliance Certificate is furnished to BMO Harris Bank N.A. (“Bank”)
pursuant to that certain Credit Agreement dated as of February 28, 2014, by and
among Reliv’ International, Inc., a Delaware corporation, Reliv’, Inc., an
Illinois corporation, Reliv’ World corporation, an Illinois corporation, and SL
Technologies, Inc., a Missouri corporation and Bank (the “Credit Agreement”).
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Credit Agreement.

 

The Undersigned hereby certifies that:

 

1. I am the duly elected _____________________________________ of each Borrower;

 

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of each Borrower and their Subsidiaries during the accounting
period covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below;

 

4. The financial statements required by Section 6.5 of the Credit Agreement and
being furnished to you concurrently with this certificate are, to the best of my
knowledge, true, correct and complete as of the dates and for the periods
covered thereby; and

 

5. The Attachment hereto sets forth financial data and computations evidencing
each Borrower’s compliance with certain covenants of the Credit Agreement, all
of which data and computations are, to the best of my knowledge, true, complete
and correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

 



-5-

 

  

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which each Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________

 

The foregoing certifications, together with the computations set forth in the
Attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _________ day of
__________________, ___.

 



  RELIV’ INTERNATIONAL, INC.               By:     Name:   Title:              
RELIV’, INC.               By:     Name:   Title:               RELIV’ WORLD
CORPORATION               By:     Name:   Title:               SL TECHNOLOGY,
INC.               By:     Name:   Title:

 



-6-

 

 





Schedule I

to Compliance Certificate

 

Reliv’ International, Inc.,

Reliv’, Inc.

Reliv’ World Corporation

SL Technology, Inc.

 

 

Compliance Calculations

for Credit Agreement dated as of February 28, 2014

 

Calculations as of _____________, _______

 

 

A. Tangible Net Worth (Section 7.12(a))  

 

1. Net Worth for such period

 

2. Goodwill for such period

 

3. Intangibles for such period

 

4. Outstanding balance of any “Account due from Employee/Distributor” or “Note
Receivable”

 

5. Tangible Net Worth (Line A1 less sum of lines A2 through A4)

 

$___________

 

$___________

 

$___________


 

$___________

 

$___________

    6. Line A5 shall not be less than $9,500,000     7. Borrowers are in
compliance (circle yes or no) yes/no     B. Fixed Charge Coverage Ratio
(Section 7.12(b))   1. Net Income for past 4 quarters $___________     2.
Interest Expense for past 4 quarters $___________     3. Income taxes for past 4
quarters $___________     4. Depreciation and Amortization Expense for past 4
quarters $___________    

5. Sum of lines B1, B2, B3, and B4 (“EBITDA”)

 

6. Non-cash contributions of treasury shares to ESOP

 

7. Non-cash stock based compensation

 

8. Sum of lines B6 and B7

 

9 Unfinanced Capital Expenditures for the past 4 quarters

 

10 Dividends paid in cash for the past 4 quarters

 

11 Distributions paid in cash for the past 4 quarters

 

12 Cash taxes paid for the past 4 quarters

 

13. Sum of lines B9, B10, B11 and B12

 

14. Line B5 plus line B8 less Line B13 (Adjusted EBITDA)

$___________

 

$___________

 

$___________

 

$___________

 

$___________

 

$___________

 

$___________

 

$___________

 

$___________

 

$___________

 



 

 

 

15. Principal payments for past 4 quarters $___________     16. Interest Expense
for past 4 quarters $___________     17. Technology Licensing Agreement payments
for past 4 quarters

$___________

    18. Sum of Lines B15, B16 and B17 $___________     19. Ratio of Line B14 to
Line B18

____:1.0



    20. Line B19 ratio must not be less than

1.05:1.0

(for 3/31/15)

1.15:1.0

(for all other quarters)

    21. Borrowers are in compliance (circle yes or no) yes/no

 



 

